     Case 2:21-mc-00043-DMG-MRW Document 30 Filed 06/30/21 Page 1 of 1 Page ID #:344



 1
 2                                                             JS-6
 3
 4
 5
 6
 7
 8
 9              UNITED STATES DISTRICT COURT
10         FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                           Case No. Misc. 21-43 DMG (MRWx)
13     UNITED STATES OF AMERICA,
14                     Petitioner,
                                           JUDGMENT
15                v.
16     SPACE EXPLORATION
       TECHNOLOGIES CORP. d/b/a
17     SPACEX,
18                     Respondent.
19
20          Pursuant to the Order Accepting Findings and Recommendations of the
21     United States Magistrate Judge,
22          IT IS ADJUDGED that that the government’s application for
23     enforcement of its administrative subpoena is GRANTED. Respondent
24     SpaceX is ORDERED to comply in full with the subpoena within 21 days.
25
26
27     DATED: June 30, 2021              ___________________________________
                                         DOLLY M. GEE
28                                       UNITED STATES DISTRICT JUDGE
